Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s Argument that the prior art, taken alone or in combination, does not disclose that “each pair of adjacent pad segments having overlapping side portions which are secured together along a radial direction […]”, Examiner has carefully considered but respectfully disagrees. Under broadest reasonable interpretation, the bonding of the overlapping side edges of the lamellae of Eisenblatter read onto the claimed invention. The exemplary glued bonds disclosed in [0024] secure the overlapping portions on a surface of the lamellae that is opposite the carrier plate. The bonds are on the surfaces of the lamellae which do not face the surface of the workpiece/floor. Eisenblatter further states that the overlapping glued bonds extend out in the form of a fan and around the passage opening (3) to the outer edge of the carrier plate. For these reasons, Examiner has maintained the prior art rejection. 
Regarding Applicant’s Arguments directed towards the segmented pad “being symmetrical about a plane […] such that the segmented pad is reversible”, Examiner has carefully considered but the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  Please amend “paid” to recite “pair”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 8, 10, and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation reciting said segmented pad being symmetrical about a plane extending perpendicular to the axis such that the segmented pad is reversible so a top side of the segmented pad and a bottom side of the segmented pad can be used renders the scope of the claim indefinite because it is unclear what structure is being imparted into the claimed invention. One having ordinary skill in the art would recognize that the segmented pad may be considered symmetrical about a diagonal plane, or that the pad can be flipped. However, the limitation as currently recited does not define the metes and bounds of the claimed invention in a manner that a potential infringer would be able to clearly identify. Please amend to clarify what is being imparted into the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5, 6, 8, 10, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenblatter (US 20140080392) as evidenced by Kent (US 2024691), and in view of Fritz (US 6863596) and Hall (US 2027425). 
Regarding claim 1, Eisenblatter (US 20140080392) discloses afloor stripping pad used with a floor stripping fluid for stripping wax from a floor comprising (For : 
a plurality of planar, polygonal, symmetrical, pad segments (lamellae 4, see Figure 1; see also paragraphs [0018], [0019]),
each pad segment having a thickness "T" (See Figure 2 for the cross sectional view), 
each pad segment comprising an open textured, non-woven polymer fiber material, said plurality of pad segments being secured together in partially overlapping circumferential relation to form an annular segmented pad (see [0024] disclosing the overlapping nature in a circular fashion), 
each pair of adjacent pad segments having overlapping side edge portions which are secured together along a radial direction over a majority of a length that extends from a radially inner most edge of each pair of adjacent pad segments to a radially outer most edge of each paid of adjacent pad segments (wherein [0024] discloses that the face of the lamellae which is in contact with the carrier plate is secured via glued bonds overlapping one another in the form of a fan and circularly around the passage opening 3 to the outer edge of the carrier plate; thus, the lamellae are secured together and to the plate 2 via the overlapping edges with a glued bond), 
said overlapping side edge portions and said thickness "T" of each of said pad segments cooperating such that each pad segment is disposed at an angle to said floor and presents a radially extending, angled leading cutting edge for engagement with said floor in a direction of rotation ([0026] discloses that the lamellae are arranged include at an angle of attack in relation to the carrier; see also [0014] disclosing the angle of the of attack as well; wherein the cutting engagement with the floor is considered intended use of the claimed invention; the abrasive disc of Eisenblatter has a grit texture for grinding, i.e. wherein the surface removal operation limitation is met by disclosure of grinding), 
said angled leading cutting edges of each pair of adjacent pad segments forming a radially extending fluid flow channel therebetween in which stripping fluid and dissolved stripped wax is centrifugally pushed radially outward during rotation about an axis on a floor (please refer to Figures 1 and 2, wherein there is a clear illustration of gaps formed by the inclined and overlapping relationship of the lamellae, i.e. there is a channel. Examiner recognizes this claim language as narrative regarding the operational use and structure thereby narrowed by the functional language. Furthermore, Examiner cites Kent (US 2024691) as mechanical evidence that the planes lying in at an angle relative to a central rotational axis creates a type of channel; see Kent left page Col. 32-51), 
said segmented pad being symmetrical about a plane extending perpendicular to the axis (wherein the structure of the lamellae is symmetrical in a plane orthogonal to the rotational axis)
However, Eisenblatter does not explicitly teach that the polymer material is open textured and non-woven. 
However, from the same or similar field of endeavor, Fritz (US 6863596) discloses a material that is open textured and non-woven (Col. 14, lines 14-24).

However, Eisenblatter as modified by Fritz does not explicitly disclose that the symmetrical structure of the lamellae is such that the segmented pad is reversible so a top side of the segmented pad and a bottom side of the segmented pad can be used.  
However, from the same or similar field of endeavor, Hall discloses such that the segmented pad is reversible so a top side of the segmented pad and a bottom side of the segmented pad can be used (wherein page 2, left column, lines 56-68 disclose that the wheel may be rotate in the clockwise direction to present a hard work engaging surface, and when the wheel is rotated in reverse, a relatively softer work engaging surface is presented, i.e. therein presenting two separate engaging surfaces via switching between trailing edge and leading edge).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hall into Eisenblatter as modified by Fritz. One would be motivated to do so in order to have dual modes, a softer work engaging surface in addition to the existing hard work engaging surface of modified Eisenblatter (see page 2, left column, lines 56-68). This modification would be recognized as applying a known technique, i.e. a pad which may act in both 
Regarding claim 2, all of the previously recited limitations are rejected by Eisenblatter as modified by Fritz and Hall. Modified Eisenblatter further teaches 24 pad segments ([0014]).
Regarding claims 5 and 6, all of the previously recited limitations are rejected by Eisenblatter as modified by Fritz and Hall. Modified Eisenblatter further teaches wherein said pad segments are secured by a method selected from glueing, ultrasonic welding, and stitching (please see [0024] disclosing glued bonds).
Regarding claims 8, 10 and 12, all of the previously recited limitations are rejected by Eisenblatter as modified by Fritz and Hall. Modified Eisenblatter further teaches wherein said non-woven polymer fiber material is selected from the group consisting of polyamide, polyester and nylon (Eisenblatter: Paragraph [0015] as well as Fritz: Col. 14, lines 14-24).
Regarding claims 13-15, all of the previously recited limitations are rejected by Eisenblatter as modified by Fritz and Hall. Modified Eisenblatter further teaches abrasive particles distributed throughout and bonded to said non-woven polymer fiber material ([0027], [0011], [0012], [0017]).
Regarding claims 16-18, all of the previously recited limitations are rejected by Eisenblatter as modified by Fritz and Hall. Modified Eisenblatter further teaches natural fibers distributed throughout said non-woven polymer fiber material (please see [0015] disclosing cotton being mixed within).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Close (US 5996167), see elements (18). 
Darak (US 3346903), see Figure 1.
Hettes (US 5951389), see Figure 3.
Eisenblatter (US 5201149), see Figure 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723